—Judgment, Supreme Court, New York County (Michael Stallman, J.), entered March 30, 2000, which denied and dismissed the petition pursuant to CPLR article 78 to annul respondent Board of Trustees’ determination denying petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
The petition for accident disability retirement benefits was properly denied. Respondent Board of Trustees’ determination that petitioner’s disability was not caused by the line-of-duty incident cited by him, but rather by a preexisting generalized depressive condition, was supported by substantial evidence and was not arbitrary and capricious (see, Matter of Canfora v Board of Trustees, 60 NY2d 347, 351). Concur — Williams, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.